May 14, 2010


Mr. Timothy Audrey Davis
Hidalgo Co. Crim. Asst. Dist. Atty.
100 N. Closner Blvd., Room 303
Edinburg, TX 78539-3563
Mr. Edward A. Mallett
Mallett & Saper, L.L.P.
600 Travis Street, Suite 1900
Houston, TX 77002

RE:   Case Number:  08-0465
      Court of Appeals Number:  13-06-00158-CV
      Trial Court Number:  C-1200-02-I

Style:      THE STATE OF TEXAS
      v.
      $281,420.00 IN UNITED STATES CURRENCY

Dear Counsel:

      Today the Supreme Court of Texas issued an opinion and judgment in the
above-referenced  cause.   You  may  obtain  a  copy  of  the  opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Dorian E.     |
|   |Ramirez           |
|   |Ms. Laura Hinojosa|
|   |                  |
|   |Mr. Sean D. Jordan|